Citation Nr: 1619864	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for a left hip disorder, to include as secondary to left ankle, and bilateral knee disorders.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel
 


INTRODUCTION

The Veteran had active military service from October 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO).  In December 2014, the Board remanded these issues for further development. 
 
In December 2014, the Board also remanded the issues of service connection for left and right knee disorders.  Those benefits were granted in a November 2015 rating decision.  Hence, those issues are now moot.  
 
The Board's December 2014 decision further addressed what rating was warranted for residuals of a left ankle sprain prior to and after October 26, 2012.  Without the United States Court of Appeals for Veterans Claims vacating that decision the action taken by the Board is final, 38 U.S.C.A. § 7104 (West 2014), and the Board has no jurisdiction to explore the matter further.  
 
The record before the Board consists of a paper claims file and Virtual VA and the Veterans Benefits Management System (VBMS) files. Future consideration of this appellant's case should include consideration of these electronic records.

The issue of entitlement to service connection for a left hip disorder, to include as secondary to left ankle and bilateral knee disorders, is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that is related to service. 

 

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he has a psychiatric disorder, to include posttraumatic stress disorder, that is related to his military service. While service treatment records include an August 1974 Report of Medical History which records complaints of trouble sleeping, and while the appellant in July 1979 reported a history of frequent trouble sleeping, memory loss or amnesia, and nervous trouble at no time was an acquired psychiatric disorder ever diagnosed while the appellant served on active duty.  Moreover there is no competent evidence that a psychosis was compensably disabling within a year of the claimant's separation from active duty.  

Further, while VA treatment records indicate he was diagnosed with depression in April 2010 there is no postservice record showing that any diagnosed psychiatric disorder, to include depression, is related to service.
 
Because of the inservice complaints and the 2010 finding of depression, the appellant was afforded a VA medical examination in November 2015.  At that examination the Veteran reported that he felt nervous if others were in the area while he worked on machinery, and occasionally feeling "down in the dumps" due to physical pain he had to deal with.  Following a full mental status examination the examiner found that the Veteran did not have any acquired psychiatric disorder to include posttraumatic stress disorder.  Hence, there remains no competent evidence linking an acquired psychiatric disorder to service.
 
Given the facts that an acquired psychiatric disorder was not demonstrated inservice, that a compensably disabling psychosis was not demonstrated within a year of the Veteran's separation from active duty, and given the fact that there is no competent evidence linking any currently diagnosed acquired psychiatric disorder to service, the preponderance of the evidence is against the claim, and the benefit sought on appeal must be denied.  

In reaching this decision the Board acknowledges the fact that the appellant is competent to report such complaints as depression.  As a lay person, however, who is untrained in the field of medicine, he is not competent to offer an opinion finding that a specifically diagnosed acquired psychiatric disorder is related to service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)
 
In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Entitlement to  service connection for an acquired psychiatric disorder is denied. 
 
 
REMAND
 
The Board's December 2014 remand directed the RO to provide the Veteran with a VA medical examination and to secure an opinion address whether it was at least as likely as not that any diagnosed left hip disorder was related to service or a service connected disorder.  On November 2, 2015 the Veteran was provided a VA orthopedic examination which diagnosed left hip osteoarthritis.  Unfortunately, the opinion addressing the etiology of this disorder is not supported by an adequate rationale that would allow the Board to make a reasoned judgment on the claim.  The claim must be remanded for a more thorough medical opinion.  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Moreover, on November 24, 2015, service connection was established for degenerative arthritis of each knee, and that fact must now be considered by the examiner. 
 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.
 
The examiner must provide an opinion, and supporting rationale, addressing whether it is as likely as not (a 50 percent or greater probability) that any currently diagnosed left hip disorder:
 
(a) had its onset during the Veteran's period of active duty; or

(b) whether arthritis of the left hip was compensably disabling within one year of separation from active duty; or 
 
(b) whether any diagnosed left hip disorder is caused by the Veteran's residuals of a left ankle sprain, and/or bilateral knee disorders; or
 
(c) whether any diagnosed left hip disorder is permanently aggravated (worsened beyond natural progression) by residuals of a left ankle sprain and/or bilateral knee disorders.
 
The examiner should assume that the appellant has suffered multiple falls due to left ankle instability.

A complete and fully reasoned rationale must be provided for any opinion offered. 
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from left hip arthritis since service, he is competent to state that he has had left hip pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for all examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
2. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


